Dear Mr. Savoy:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub. The matter has been assigned to me for resolution. In your request, you ask two questions, namely, whether, as a member of the Board of Commissioners for the Morgan City Harbor and Terminal District, you may continue to serve on the Board of Commissioners while running for a position on the St. Mary Parish Council, and, whether, if elected, you may continue to serve on the Board of Commissioners.
Your request prompts review of the dual officeholding and dual employment laws of this state. LSA-R.S. 42:61, et seq. Those laws govern the legality of the concurrent holding of certain positions. These prohibitions are specified in LSA-R.S. 42:63(D), which provides, in pertinent part:
     No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . ."
There is a prohibition against holding local elective office and full-time appointive office in a political subdivision of the state. The law, however, does allow an individual to hold local elective office and a part-time appointive office in a political subdivision.
"Appointive office" is defined as, ". . . any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision. LSA-R.S. 42:62(2).
"Full-time" is defined as of at least seven hours per day of work and at least thirty-five hours per week of work. LSA-R.S.42:62(4). "Part time" means less than the number of hours of work defined as full-time. LSA-R.S. 42:62(5).
A member of the Board of Commissioners for the Morgan City Harbor and Terminal District, a political subdivision of the state of Louisiana, is a part-time appointive position. LSA-R.S. 34:322.
Based on the foregoing, it is our opinion that an individual who holds a part-time appointive position as a member of the Board of Commissioners for the Morgan City Harbor and Terminal District may continue to serve on the Board of Commissioners, and if elected to the St. Mary Parish Council, may concurrently hold such part-time appointive position on the Board of Commissioners of the Morgan City Harbor and Terminal District.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  _____________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB:glb
Date Received:
Date Released:
CHARLES H. BRAUD, JR.Assistant Attorney General